DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
Double Patenting.  Applicant’s Terminal Disclaimer overcomes the nonstatutory double patenting rejections. 
103 Rejections. Applicant’s arguments have been considered and are not persuasive. Thus, the prior art rejections are maintained.  Applicant’s arguments require very narrow readings of the prior art not supported by the references, and argue for the reference individually, instead of the combination. Applicant also goes on to characterize the prior art for teachings that were not applied (see e.g. arguments to the Hu reference). 
Regarding Applicant’s arguments to the reference of Hempel, the examiner disagrees that Hempel teaches using a new texture map in the rendering of each individual frame. The examiner does not read this narrow interpretation from paragraph 36 of Hempel, reproduced below: 

[0036] The combination of the raytracer and the shaders results in a single shader program which can both raytrace the scene and shade the intersection points. This master shader program can be used during rasterization to add raytraced effects to particular surfaces. The relevant scene geometry can also be stored in texture maps for access by this master shader.

Instead, Hempel teaches that, with regard to texture maps, that “relevant scene geometry can be stored in texture maps for access by this master shader”.  What if the scene does not change from one frame to another? The same texture map can be used.  In any event, a reading that Hempel teaches a per-frame generation of texture maps isn’t in the disclosure of Hempel, and is a very narrow reading of Hempel not supported by the reference. 
Regarding Applicant’s arguments to the reference of Hu, the examiner respectfully disagrees that Hu does not teach maintaining an indication of lighting conditions across multiple frames. As mapped previously, see e.g. paras. 16-19, reproduced below. The functions of the lighting manager, light map generator, sampling module, and rendering manager teaches this feature (reproduced below):

[0016] FIG. 1 shows an example system 100 for generating light maps with variable sampling rates. Example system 100 is typically part of a software application capable of displaying complex graphical information, such as a game, a design tool, a graphical display application, or the like. As show in FIG. 1, example system 100 may include lighting manager 102, graphical objects manager 104, light map generator 113, and rendering manger 127. Graphical objects manager 104 is configured to manage objects associated with the graphics generated by the application. Graphical objects manager 104 is also configured to generate surface data that represents the appearance of the objects and to provide the surface data to light map generator 113 for further processing. For example, the surface data may include a mesh of polygons that represent surfaces of the graphical objects. Lighting manager 102 is configured to determine lighting data of the application and to provide the data to light map generator 113. The lighting data may include the sources and directions of lighting associated with the graphical objects provided by graphical objects manager 104.[0017] Light map generator 113 is configured to receive data from lighting manager 102 and graphical object manager 104, and to generate light maps from the received data. Light map generator 113 may include frequency analyzer 116 and sampling module 119. Frequency analyzer 116 is configured to determine the frequencies associated with different areas of a surface. The frequencies associated with the surface represent the complexity of the features in each area and can be determined in accordance with any frequency analytical method, such as the texture space Laplacian and gradient relative variance per triangle. Frequency analyzer 116 is also configured to tessellate the surface into regions based on the determined frequencies.[0018] Sampling module 119 is configured to identify the regions tessellated by frequency analyzer 116 and to allocate a sampling rate for each region based on the frequency associated with the region. For example, sampling module 119 may allocate low sampling rates for low frequency regions and high sampling rates for high frequency regions. Sampling module 119 may be configured to allocate the sampling rates to achieve the optimal sampling of the surface. For example, sampling module 119 may be configured to provide sampling rates that are high enough to capture the features in the high frequency regions. Sampling module 119 is configured to sample the regions based on the allocated sampling rate associated with each region. Sampling module 119 may be configured to determine an optimal sampling rate for each region so that the sampling rates are not at such high values that the size of the light map generated by the sampling exceeds an allocated maximum size.[0019] Rendering manager 127 is configured to identify the light maps provided by light map generator 113 and to render graphics based on the light maps. The rendered graphics are provided to display module 135, which handles the displaying of the graphical data.



	There can be instances where lighting conditions are maintained across multiple frames, as determined by the light map generator, sampling module, and rendering manager.  
	Accordingly, Applicant’s arguments are unpersuasive and the prior art rejections are maintained. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hempel (U.S. Patent Application Publication No. 2008/0211804; cited in parent) in view of Hu (U.S. Patent Application Publication No. 2007/0200848 A1).

	Regarding claim 1:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: a rendering method for rendering a sequence of frames, the method comprising: 
	maintaining an indication of lighting conditions on one or more objects across multiple frames of the sequence of frames, 
	wherein the maintaining comprises: selecting only a portion of the indication of lighting conditions, and updating existing values for the selected portion of the indication of lighting conditions; and 
	rendering the frames of the sequence of frames, 
	wherein said rendering comprises sampling the maintained indication of lighting conditions, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Hempel teaches: rendering method for rendering a sequence of frames (i.e. claim 5, for frames in, i.e. virtual prototyping systems, consumer video games, commercial flight simulators, and military combat simulators (para. 11)), the method comprising rendering the frames of the sequence of frames (see e.g. claims 5, 11 and/or 12).  
	Re: maintaining an indication of lighting conditions on one or more objects across multiple frames of the sequence of frames, Hempel teaches maintaining texture maps, said texture maps corresponding to Applicant’s claimed ‘indication of lighting conditions on one or more objects across frames (Background and paras. 34-36).  See also Hu.  The reference of Hu teaches precomputing and maintaining light maps (indication of lighting conditions) across multiple frames (i.e. frames for a game, design tool graphical display application, see para. 16) as per paras. 15-20 and claim 10. Hu also teaches using a sampling rate for each region of a surface, and sampling lighting data with the allocated sampling date (see e.g. claims 1, 8-15 and paras. 17-26).  This corresponds to a teaching of: maintaining an indication of lighting conditions on one or more objects across multiple frames of the sequence of frames… wherein said rendering comprises sampling the maintained indication of lighting conditions.   
	Modifying Hempel, such that its rendering process includes maintaining an indication of lighting conditions, per Hempel and Hu, on one or more objects across multiple frames, per Hu, wherein said rendering comprises sampling, as per Hu above, is all of taught, suggested and would have been obvious and predictable to one of ordinary skill in the art. 
	Re: wherein the maintaining comprises: selecting only a portion of the indication of lighting conditions, and updating existing values for the selected portion of the indication of lighting conditions, consider the following. Hempel teaches that it is known to rasterize a scene first, and then perform raytracing only for those polygons detected to be visible (see e.g. para. 41).  Modifying the applied references, in view of Hempel, such that the maintaining comprises selecting and updating only a portion of the indication of lighting conditions, i.e. for visible surfaces, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Hu further teaches: the method of claim 1, wherein said updating existing values for the selected portion of the indication of lighting conditions comprises updating existing values for the selected portion of the indication of lighting condition in dependence on dynamic conditions (see e.g. paras. 16-26, Hu teaches variable sampling rates that can be varied based on frequencies associated with different areas of a surface, said frequencies representing the complexity of features in each area. This teaches updating in dependence on dynamic conditions, the dynamic conditions can be variable sampling rate, geometry and/or lighting conditions). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Hu, to have obtained the above. The motivation would be to be able to adjust graphics processing in view of image conditions. 


	Regarding claim 3:
	Hu further teaches: the method of claim 2, wherein said updating existing values for the selected portion of the indication of lighting conditions comprises updating the existing values for the selected elements of the indication of lighting conditions in dependence on changes in one or more of viewpoint, lighting conditions and geometry (see e.g. paras. 16-26, geometry and/or lighting conditions).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Hu, to have obtained the above. The motivation would be to be able to adjust graphics processing in view of image conditions. 


	Regarding claim 9:
	Hempel and/or Hu further teach: the method of claim 1, wherein said indication of lighting conditions comprises a texture describing light conditions on one or more objects to which that texture maps (Hempel, paras. 7-10, 34-36) (Hu, claim 2, claim 7 and paras.17-27). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to be able to take advantage of image space to define graphics parameters.


	Regarding claim 18: see also claim 1. 
	Hu teaches: apparatus for rendering a sequence of frames (Fig. 1: 100, system, capable of displaying complex graphical information), the apparatus comprising: …a maintenance subsystem (Fig. 1: 113) rendering logic (Fig. 1: 127). 
	The remaining features of claim 18 are functions that correspond to the method of claim 1.  Thus, the same rationale for rejection applies.  Modifying the method of claim 1, to be performed by an apparatus as mapped above, would have been obvious to one of ordinary skill as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware to perform tasks. 



Claims 4, 6-8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hempel in view of Hu and further in view of McGuire (U.S. Patent Application Publication No. 2014/0327690 A1; cited in parent).

	Regarding claim 4:
	The applied references to claim 1 do not proactively teach claim 4. Consider the following. 
	In analogous art, McGuire teaches: the method of claim 1, where the maintaining further comprises tracing rays from locations corresponding to the selected portion of the indication of lighting conditions (see e.g. paras. 76-90, raytracing can be used to determine indirect light for, i.e. irradiance maps).  
	Modifying the applied references, in view of McGuire, such that the light maps as per Hu also include irradiance maps for indirect light, as taught by McGuire and maintained using ray tracing for a selected portion, as per Hu, is all of taught suggested, and obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, wherein said maintaining the indication of lighting conditions is performed concurrently with said rendering the frames, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	McGuire teaches that parallel/concurrent processing is known (see e.g. paras. 27-31 and 43-46).  Modifying the applied reference such that the maintaining and rendering are performed in parallel fashion, is all of taught suggested, and obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	Regarding claim 7:
	McGuire further teaches: the method of claim 1, wherein said maintaining the indication of lighting conditions is performed asynchronously with said rendering the frames (claim 6 and para. 25, 49-51 and 74, in at least one embodiment, maintaining indication of lighting conditions (here, indirect) and/or graphics computations can be performed asynchronously).
	Modifying the applied reference such that the maintaining and rendering are performed asynchronously, is all of taught suggested, and obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, wherein said existing values are values for the samples from a previous frame in the sequence of frames, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	McGuire teaches that updating maps (i.e. light maps, irradiance maps) is known (see paras. 74-77), and that storing results of computations is known for use multiple times (see e.g. para. 25).  Hu teaches sampling, as mapped in claim 1.  Modifying the applied references, such to update texture maps/light maps (per McGuire, and Hu) for rendering frames, i.e. use the same light map but update for changes in geometry or visible surfaces, per McGuire (i.e. perform indirect lighting computations once and user multiple times) and Hu, such as for video game rendering, all three references (see McGuire, background), would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 9, wherein the maintaining of the texture comprises controlling usage of a processing engine to maintain a pre-determined set of light maps in a non-transitory memory , 
	wherein different light maps of the set are associated with different objects in a 3-D scene, data in the light maps persisting in the non-transitory memory across the multiple frames in the sequence of frames, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Hu teaches controlling sampling to reduce size of light maps by way of sampling parameters, as mapped above in claim 1 (see also Hu, claim 1).  The light maps can be associated with a surface (e.g. claim 1), and therefore in rendering a scene, more than one light map can be generated per each surface, with a reduced size per variable sampling of Hu (see Summary of Hu).  This corresponds to a teaching of wherein the maintaining of the texture comprises controlling usage of a processing engine to maintain a pre-determined set of light maps… wherein different light maps of the set are associated with different objects in a 3-D scene (i.e. different objects having differing surfaces).  Also, McGuire teaches maintaining at least one lightmap for lighting information (see e.g. para. 19), and storing computations that for use multiple times (e.g. para. 25). This corresponds to a teaching of maintaining light maps in a non-transitory memory, wherein … data in the light maps persisting in the non-transitory memory across the multiple frames in the sequence of frames.  Likewise, Hempel teaches lightmaps (here, texture maps, a form of lightmap) for objects in a scene (see e.g. paras. 7-10 and 24-26).  Modifying the applied references, such to include the above features of claim 12 in the combined teachings of the prior art, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	McGuire teaches that it is known to perform parallel processing (e.g. Fig. 2 with related description, particularly of PPU 200).  McGuire also teaches storing light information in buffers (see e.g. para. 19) that can be read/write (para. 30). Both of these teachings corresponds to a teaching of: the method of claim 1, further comprising storing the indication of lighting conditions in memory and providing read access to the indication of lighting conditions in the memory, by said process of rendering the frames of the sequence of frames, while the maintaining is being performed (i.e. parallel processing threads for rendering scene and updating lighting conditions, in a read/write buffer). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McGuire, to have obtained the above. The motivation would be to be to facilitate rendering and updating. 


	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the selection of the portion of the indication of lighting conditions is made by prioritizing portions of the indication of lighting conditions based on a likelihood that those portions map to locations on a surface that will be visible at one or more pixels in a frame of the sequence of frames, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	McGuire teaches that it is known for systems to predict future lighting conditions or where lighting changes may be (see e.g. para. 55), and writing model data for a scene that defines objects that might be visible (para. 36), upon which API calls can be made to perform one or more operations to process the model data. This corresponds to a teaching of claim 15, to prioritize portions that are predicted (likely) to be visible (i.e. predict future lighting conditions for model data indicating visibility in a scene, to then direct operations to process the data.  All of which is taught by McGuire.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16:
	McGuire teaches that it is known to perform parallel processing (e.g. Fig. 2 with related description, particularly of PPU 200).  McGuire also teaches storing light information in buffers (see e.g. para. 19) that can be read/write (para. 30). Both of these teachings corresponds to a teaching of: the method of claim 1, wherein the indication of lighting conditions is updatable while it also is readable (i.e. parallel processing threads for rendering scene and updating lighting conditions, in a read/write buffer). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McGuire, to have obtained the above. The motivation would be to be to facilitate rendering and updating. 


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hempel in view of Hu and further in view of McGuire and Peterson (U.S. Patent Application Publication No. 2009/0096789 A1; cited in parent). 

	Regarding claim 5:
	The applied references to claim 4 do not proactively teach claim 5. 
	In analogous art, Peterson teaches: the method of claim 4, wherein the updating existing values for the selected portion of the indication of lighting conditions comprises performing a weighted combination of the results of rays traced with existing values for the elements to which the rays pertain (see [0070] to [0075], the concept of weighting results more heavily, relative to the existing data, in response to, for example, a change in geometry is known (see also [0085], which teaches tracking changes in light energy relating to changes and [0030]).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Peterson, to have obtained the above. The motivation would be to be to facilitate control over rendering and updating based on scene geometry. 


	Regarding claim 14:
	Peterson further teaches: the method of claim 5, wherein said performing a weighted combination comprises either weighting the results more heavily, relative to the existing data, or invalidating the existing data, in response to a change in geometry in the scene across the frames (see [0070] to [0075], which teaches that the concept of weighting results more heavily, relative to the existing data, in response to a change in geometry is known. See also [0085], which teaches tracking changes in light energy relating to changes and [0030], scene changes).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Peterson, to have obtained the above. The motivation would be to be to facilitate control over rendering and updating based on scene geometry. 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hempel in view of Hu and McGuire, and further in view of Jenkins (U.S. Patent No. 6,111,582; cited in parent). 

	Regarding claim 17:
	The applied references to claim 9 do not proactively teach claim 17. 
	In analogous art, Jenkins teaches that it is known to set sampling densities, based on a level of detail indicator (see col. 39, second full paragraph from the top, which teaches setting a sampling density required to detect a graphical element dependent on distance from viewpoint, where distance from viewpoint corresponds to Applicant's claimed level of detail indicator. Jenkins also teaches that there is delay, inversely proportional to the sampling density of the search, for detecting primitives (see col. 39, third and fourth full paragraph from the top).  McGuire also teaches a system by which several streaming multiprocessors can perform concurrently or in parallel, executing different tasks, threads, and/or processes, including rasterization, shading and sampling (see [0036], [0045], and [0099]).  
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of Jenkins and McGuire, to have obtained: the method of claim 9, wherein making the selection of a portion of the indication of lighting conditions comprises setting a sampling density for the texture, based on a level of detail indicator, generated during rasterization applicable to that surface, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hempel in view of Hu and further in view of Greathouse (U.S. Patent Application Publication No. 2016/0085551 A1). 

	Regarding claim 20: see also claim 18. 
	Greathouse teaches: a non-transitory computer readable medium having stored thereon computer readable code in a hardware description language that, when processed, enables fabrication of an apparatus (see e.g. para. 12 in combination with Fig. 5B). 
	The apparatus of claim 20 corresponds to that of claim 18. Thus, the same rationale for rejection applies. Modifying the apparatus of claim 18, to be fabricated as mapped above, would have been obvious to one of ordinary skill as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known architecture to generate apparatus and/or systems to perform desired tasks.  




Allowable Subject Matter
Claims 10, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613